DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 4/30/2020 has been received and considered.
	The information disclosure statement filed 3/30/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the lined through information referred to therein has not been considered.  All references have been considered except for Foreign Cite No 11, DE7222976, which did not include a concise explanation of relevance.  

Drawings
The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures in accordance with 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claims 1 and 19, “A” should be inserted to begin the claim and “Fluid” (claim 1) and “Method” (claim 19) should be lowercase.
Claims 2-18, “The” should be inserted to begin the claim and “Fluid” should be lowercase.
Claim 10, line 3, “in” should be inserted before “such a manner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, line 3 recites that the rotational axis is mounted to the housing (at first and second locations).  It is unclear how an axis, or imaginary line, can be mounted to a structure.  
Claim 4, the fourth line, it is unclear if the recited “first pair of ports” are part of the “at least three ports” from claim 1 or if claim 4 is intending to introduce two additional ports.
Claim 4, the second to last line of the claim, it is unclear if the recited “second pair of ports” are part of the “at least three ports” from claim 1 or if claim 4 is intending to introduce four additional ports (in addition to the two ports recited in the fourth line of claim 4).
Claim 5, it is unclear how the flap can exhibit “four front sides” as recited in line 2.  With any structure, it would appear that there could only be a single front side.
Claim 7, it is unclear how many valve parts total are being recited as there are recitations of “two valve flap parts”, “a first valve flap part”, and “the second valve flap part”.  Do the “first” and “second” valve flap parts comprise the “two valve flap parts”?  
Claim 7, line 4 recites “the second valve flap part”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 2-3, it is not known what “configured in the same manner” means.  How are the first and second valve flap parts “configured in the same manner”?  The recitation is overly broad to the point of being indefinite as the metes and bounds of the claimed structure of the valve flaps cannot be ascertained.
Claim 8, line 6 recites “screw ends”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 7-8, it is unclear how the structure of the alignment pin can be attached to the rotational axis or extends through a bore within the rotational axis, as an axis is an imaginary line.

Claim 11, it is unclear how the rotational axis can be held within the housing by a blind hole as an axis is an imaginary line.
Claim 12, it is unclear how the rotational axis can be actuated as an axis is an imaginary line.
Claim 15, it is unclear how the blind hole could receive the rotational axis as an axis is an imaginary line.
Claim 15, it is unclear how the through hole could receive the rotational axis as an axis is an imaginary line.
Claim 15, the last two lines, it is unclear what “otherwise configured in the same manner” means.  How are they configured in the same manner?  The recitation is overly broad to the point of being indefinite as the metes and bounds of the claimed structure of the lower and upper sides cannot be ascertained.
Claim 17, use of the term “essentially” is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the claim cannot be ascertained as it is unclear what “essentially” plastic would be or what “essentially metal” would be.
Claim 17, it is unclear how the rotational axis could be formed of metal as an axis is an imaginary line.
Claim 18, it is unclear how the rotational axis could be mounted by a slide bearing (first and second) as an axis is an imaginary line.
Claim 19, lines 3-4 recite that the rotational axis is mounted to the housing (at first and second locations).  It is unclear how an axis, or imaginary line, can be mounted to a structure.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 12, 16, and 19, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tieling Taike Valve Co Ltd (CN102052483)(supplied by the applicant in the IDS dated 3/30/2020, machine translation of the specification included herewith and referred to below)(hereinafter “Tieling”).
Tieling discloses fluid switchover device comprising: a housing (1) comprising at least three ports (2, 3, 4, 5) leading into an interior space; a valve flap (9) comprising a rotational axis (vertical in fig. 1), the valve flap being rotatably arranged within the housing, and the rotational axis being mounted to the housing at a first location (near 6) and being mounted to the housing at a second location (near 7); and a circumferential seal (10) mounted to the valve flap and comprising a first evasion portion (the portion at 15 near 6) at the first location and a second evasion portion (the portion of 15 near 7) at the second location, the first evasion portion and the second evasion portion being configured to evade the 
Regarding claim 2, Tieling further discloses wherein the valve flap comprises a first flat side (such as a front surface of the flat shaped disc) and a second flat side (such as a back surface of the flat shaped disc), wherein the first evasion portion and the second evasion portion extend either on the first flat side or on the second flat side (as the evasion portions extend on both sides because they are rings at the top and bottom).
Regarding claim 3, Tieling further discloses wherein the valve flap comprises a front side, the circumferential seal being mounted on the front side of the valve flap (the front side interpreted to be the radially outward extending surface that contacts the seal 10, see fig. 4).
Regarding claim 4, Tieling further discloses wherein the rotational axis extends centrally within the valve flap, so that an area of the valve flap between the first location and an edge of the interior space between a first pair of ports is identical to an area of the valve flap between the first location and an edge of the interior space between a second pair of ports; in the second pair of ports, at least one port differs from the ports of the first pair of ports (see fig. 2).

Regarding claim 9, Tieling further discloses which is configured as a two-way switch comprising four ports (2, 3, 4, 5), the four ports being arranged such that in the first position of the valve flap, the first port is connected to the second port and the third port is connected to the fourth port (such as the position shown in fig. 2, with 5 connected to 2 and 4 connected to 3), and so that in the second position of the valve flap, the first port is connected to the third port and the second port is connected to the fourth port (when it is rotated 90 degrees, 3 will be connected to 5 and 4 will be connected to 2, operating in the same manner as the applicant’s device and as well known in the art for four port valves).
Regarding claim 12, Tieling further discloses comprising an actuator device (8) so as to actuate the rotational axis as a function of a control signal (either an electronic signal or a signal from a user) so as to rotate the valve flap between the first position and the second position (as is well understood in the art of four port rotary valves).
Regarding claim 16, Tieling further discloses the seal or any other seal being formed as O rings (see fig. 5, the shape of 10 being an O shape).
Regarding claim 19, Tieling discloses method of producing a housing (1) comprising at least three ports (2, 3, 4, 5) leading into an interior space, and a valve flap (9) comprising a rotational axis (vertical in fig. 1), the valve flap being rotatably arranged within the housing, and the rotational axis being mounted to the housing at a first location (near 6) and being mounted to the housing at a second location (near 7), the method comprising: mounting a circumferential seal (10) to the valve flap, said circumferential seal comprising a first evasion portion (the portion of 15 near 6) at the first location and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 10, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieling in view of Elsasser et al. (U.S. 8,191,861).
Regarding claim 5, Tieling discloses the claimed invention but does not appear to disclose wherein the valve flap exhibits a flat shape and four front sides, the rotational axis projecting from a first front side and from a second front side, wherein the circumferential seal comprises one straight portion on each of the third and fourth front sides of the valve flap, wherein the first evasion portion and the second evasion portion being mounted on the first and second front sides and being connected to the straight portion on the third and fourth front sides, respectively, via a respectively straight portion.
Elsasser teaches it was known in the art to have a rotary valve with a flat flap and four front sides (flap 4, as the flap is generally rectangular, each side being a front side, totaling 4, as best understood), the rotational axis projection from a first front side and a second front side (the top and bottom, along line 6 as shown in fig. 2), with equivalent evasion portions on the first and second front sides (at the top and bottom in fig. 2), and connected to third and fourth sides via straight portions (as best understood, the vertically extending sides in fig. 2).

Regarding claim 10, Tieling discloses the claimed invention and further discloses wherein an angle of from 70 degrees to 110 degrees exists between two mouth centers of two adjacent ports (see fig. 2).
Tieling does not appear to disclose wherein the interior space is cylindrical.
Elsasser teaches it was known in the art to have a rotary valve with an interior that is cylindrical (see fig. 2, to accommodate the generally rectangular flap).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the interior of Tieling by having the interior be cylindrical as taught by Elsasser in order to provide a desired flow rate and characteristic and/or have the valve fit within an assembly that is already shaped rectangular/cylindrical, and since the cylindrical shape is a functional equivalent and it has been held that a change in shape generally involves only routine skill in the art.  See MPEP2144.04.

Claims 7, 11, 16, and 18, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieling in view of Bell (U.S. 3,549,123).
Regarding claim 7, Tieling discloses the claimed invention but does not appear to disclose wherein the valve flap comprises two valve flap parts, wherein the circumferential seal is continuously in 
Bell teaches it was known in the art to have a rotary valve flap that has two flap parts (the part forming the front facing oval surface in fig. 7 being the second part and the part forming the rear facing oval surface in fig. 7 being the first part), wherein the circumferential seal is continuously in contact with a first flap part (the rearward surface, see fig. 7 with the seal 70, 71 continuously contacting the oval disc portion that is at the rear of the figure) wherein the rotational axis (axis along 97 in fig. 4) is arranged between the first and second valve parts (fig. 7, fig. 4) and wherein the second flap part is not in contact with the seal at equivalent first and second evasion parts (at the top and bottom, like near 60 in fig. 7, notice how the seal diverts toward the rear in fig. 7, thus not contacting the flap part near and at the forward of 60 in fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Tieling by having the valve flap have two flap parts such that the seal is continuously in contact with the first flap part and not in contact with the second flap part at the evasion portions as taught by Bell in order to have a single loop O-ring seal around the flap that functions in the same manner and provides similar sealing but is less complicated to manufacture as circular portions would not need to be included at the top and bottom.
Regarding claim 11, Tieling discloses the claimed invention and further discloses wherein the rotational axis extends through the housing at the first location (the rotational axis and first location described above).

Bell teaches it was known in the art to have a seal (84) that seals off a rotational axis (shaft) at an equivalent first location and having the rotational axis (shaft) sit within a blind hole at an equivalent second location (at the bottom of the housing, see the phantom lines of the shaft in fig. 1 below numeral 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Tieling such that there is a seal at the first location and the second location has the rotational axis (shaft) sit within a blind bore at the second location as taught by Bell in order to better prevent fluid leakage at the upper area of the shaft where the shaft rests within the housing and have the opposite end of the valve sit within a blind bore that does not need to be sealed off by a plug, reducing the chance of leakage at the second location and also reducing the number of required components.
Regarding claim 16, in the event that applicant is not convinced that Tieling discloses the seal or any other seal being an O-ring, Bell teaches it was known to have a seal that is shaped as an O-ring (seal 71 or 70), or another seal shaped as an O-ring (84).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circumferential seal of Tieling by having the seal be an O-ring as taught by Bell in order to provide a more conventional shape for the circumferential seal that is easier to acquire or manufacture.  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Tieling by including an O-ring seal near the first location that encircles the shaft as taught by Bell in order to better prevent against leakage where the shaft and housing engage.

Tieling does not appear to disclose an O-ring seal formed between the circumferential seal and surroundings so as to seal off the interior space of the housing from the surroundings.
Bell teaches it was known in the art to have an O-ring seal (84) that seals off an interior space from the surroundings and between a circumferential seal (70 or 71) and surroundings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Tieling such that there is a seal that seals off an interior space from the surroundings and between the circumferential seal and surroundings as taught by Bell in order to better prevent fluid leakage at the upper area of the shaft where the shaft rests within the housing.

Claim 8, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieling in view of Bell as applied to claim 7 above, and further in view of Boone, Sr. (U.S. 3,111,300).
Tieling as modified discloses the claimed invention and further discloses wherein the first valve flap part and the second valve flap part are configured in the same manner (as taught by Bell above, as they are similar shaped).
Tieling does not appear to disclose wherein the first valve flap part is screwed or bonded to the second valve flap part, and the rotational axis is received between the first valve flap part and the second valve flap part, wherein screw ends are sealed off, or wherein the rotational axis has at least one alignment pin connected thereto which is attached to the rotational axis or extends through a bore 
Boone teaches it was known in the art to have two valve flap parts (6, 5) that has a rotational axis (vertically along the shaft 9) with at least one alignment pin (10) which is attached to the rotational axis (the shaft 9) or extends through a bore within the rotational axis (see fig. 6 and fig. 3), the pin arranged between the first and second valve parts (see fig. 3, at least having portions between the two flap parts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Tieling by having the flap parts be separate components that are assembled together and fixed to the shaft by pins as taught by Boone in order to have a more modular assembly that can be disassembled if desired to replace individual components instead of having to replace the entire valve head.

Claim 13, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieling in view of Trimmer (U.S. 3,228,653).
Tieling discloses the claimed invention but does not appear to disclose wherein the housing comprises an insert sealed off from an upper side of the housing by an O-ring seal, or sealed off from a lower side of the housing by an 0- ring seal, the insert for a port comprising a double O-ring seal so as to keep a pipe, which adjoins the port, in a liquid-tight state.
Trimmer teaches it was known in the art to have a rotary valve with a housing that comprises an insert (either housing portion 22 or 23) sealed off from an upper side (the other of 22 or 23, wherein the term “upper” is relative, and one of 22 or 23 being interpreted to have an upper side) by an O-ring seal (36, as it is shaped as an O), the insert for a port comprising a double O-ring seal so as to keep a pipe, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Tieling by having the housing be formed as multiple components that are joined together and sealed by an O-ring seal as taught by Trimmer in order to provide a functionally equivalent housing but is more modular and can more easily be disassembled and reassembled to access components within the housing.

Claim 14, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieling in view of Suhnel et al. (U.S. 10,281,048).
Tieling discloses the claimed invention and further discloses wherein the housing comprises a lower side (such as near numeral 7 in fig. 1), an upper side (such as near numeral 1 in fig. 1), and an insert (the portions between the lower and upper sides described above), wherein the insert has the ports formed therein (see fig. 1), and wherein the insert between the upper side and the lower side defines, together with the upper side and the lower side, the interior space (fig. 1).
Tieling does not appear to disclose a mouth of a port within the insert being provided with one chamfer, respectively, so that any wear and tear that might be caused by the sliding engagement at the circumferential seal is reduced or eliminated.
Suhnel teaches it was known in the art to have a rotary valve with ports that have a chamfer (col. 9, ll. 15-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Tieling by having the mouth of the ports that lead to within the housing where the ports meet at the interior to have a chamfer as taught by Suhnel in order to provide a smoother transition where the ports meet to have more laminar flow within the valve.

Claim 15, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieling in view of Trimmer as applied to claim 13 above, and further in view of Bell.
Tieling as modified discloses the claimed invention and further discloses wherein the upper side comprises a through hole for receiving the rotational axis at the first location (see fig. 1 of Tieling near numeral 5) and wherein the upper side and lower side are otherwise configured in the same manner (see fig. 1 of Tieling and also the teaching of Trimmer above).
Tieling as modified does not appear to disclose the lower side having a blind hole for receiving the axis at the second location.
Bell teaches it was known in the art to have a rotational axis (shaft) sit within a blind hole at an equivalent second location (at the bottom of the housing, see the phantom lines of the shaft in fig. 1 below numeral 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly of Tieling the second location has the rotational axis (shaft) sit within a blind bore at the second location as taught by Bell in order to have the bottom end of the valve shaft sit within a blind bore that does not need to be sealed off by a plug, reducing the chance of leakage at the second location and also reducing the number of required components.

Claim 17, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieling.
Tieling discloses the claimed invention and further discloses the seal being formed of a rubber material (pg. 5, 5th line from the end).
Tieling does not appear to disclose the flap being essential formed of plastic of the rotational axis being essential formed of metal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753